— Judgment, Supreme Court, New York County (Richard D. Carruthers, J), rendered September 18, 2000, convicting defendant, after a jury trial, of four counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation did not deprive defendant of a fair trial (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). The court’s thorough curative actions both during and after the summation were sufficient to prevent any objectionable remarks from causing any prejudice, and the court properly exercised its discretion in denying defendant’s mistrial motion (see People v Santiago, 52 NY2d 865 [1981]). Concur — Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.